El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
A solicitud de Juan y Concepción Vargas, por su abo-gado, se expidió nn auto de certiorari en este caso para re-visar una orden de la Corte de Distrito de Aguadilla negán-dose a desestimar la apelación interpuesta para ante ella en el pleito seguido en la Corte Municipal de Lares por Abdón Carrero contra Estanislao Vargas sobre cobro de dinero.
Los autos originales reclamados demuestran que la deses-timación se pidió por la parte apelada basándose en lo dis-puesto en la Ley No. 31 de 1934 (pág. 293), a saber, “que el apelante deberá solicitar la inclusión del pleito en el calen-dario o lista de señalamientos civiles, en la primera lectura que del mismo baya de celebrarse subsiguientemente a la radicación del caso” y en lo resuelto por esta Corte Suprema en Guerra v. Carrión, 47 D.P.R. 798, 800, respecto a la aplicación inmediata de dicba ley no sólo a los pleitos que se iniciaren a partir de su vigencia si que también a los ya iniciados.
Demuestran, además, los autos que en 11 de noviembre de 1932 la parte apelante solicitó la inclusión de su pleito en el calendario por medio de un escrito que lleva adherido un sello de cinco dólares.
Siendo ello así, no puede sostenerse que el apelante dejó de pedir la inclusión de su pleito en el calendario. No cabe *765interpretar la Ley No. 31 de 1934, Leyes de 1934, pág. 293, en el sentido de exigir nna nneva solicitad de inclnsión. No. fné ésa la situación qne surgió en el caso de Guerra v. Carrión, supra, ni en el de Manrique v. Corte, 48 D.P.R. 619 en los qne se dió a dicha ley aplicación.
El hecho de qne el apelante nna vez incluido el pleito en el calendario no solicitara el señalamiento de la vista, no es motivo de desestimación de acnerdo con la ley invocada. Interpretando nna ley anterior semejante, dijo esta corte en el caso de W. I. Cox Co. v. Corte de Distrito de Humacao, 36 D.P.R. 202, 203:
“La Ley No. 93 para reglamentar las apelaciones contra senten-cias de las cortes municipales, promulgada en 31 de marzo de 1919 (1917 (2) 17, Apéndice) y que es la pertinente en la materia, dice así en su sección 3a., letra (6) : ‘Si el apelante dejase de solicitar la inclusión del pleito en el calendario, el juez de distrito declarará desierto el recurso, imponiéndole las costas; y el secretario remitirá inmediatamente la causa a la corte inferior para la ejecución de la sentencia apelada. ’
“Esta disposición legal es clara en sus palabras y dispone que el juez de distrito declare desierto el recurso cuando el apelante de-jase de incluir su pleito en el calendario por lo que de acuerdo con el artículo 13 del Código Civil no puede menospreciarse su letra para atender a su espíritu, y mucho menos para poner en la ley palabras o conceptos que no tiene, como en este caso en que disponiéndose en la ley que se declare desierto el recurso solamente cuando el apelante no solicita la inclusión del pleito en el calendario, la corte inferior lo declaró desierto por otro motivo distinto, no expresado en la ley. Ni tampoco era ése el espíritu de la ley toda vez que incluido el pleito en el calendario estaba conseguida la rapidez en el procedi-miento por cuanto cualquiera de las partes podía solicitar el seña-lamiento de día para juicio.”
En tal virtud, siendo correcta la resolución de la corte de distrito, debe anularse el auto expedido y devolverse el pleito a la misma para que continúe en ella tramitándose de acuerdo con la ley.